Citation Nr: 0007140	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ear 
disability.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability, to include as secondary to residuals of a 
perforated left eardrum.
 
3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable disability evaluation for 
residuals of a perforated left eardrum.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
bilateral hearing loss disability and an increased disability 
rating for residuals of a perforated left eardrum were 
denied.  The veteran also appeals a June 1998 rating action 
wherein service connection for tinnitus and a right ear 
disability were denied.  

Entitlement to service connection for a right ear disability 
will be addressed in the REMAND following the ORDER.


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not shown in 
service.

2.  Tinnitus is not shown in service.

3.  The schedular rating criteria do not provide for a 
compensable evaluation for perforation of the tympanic 
membrane.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bilateral hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 30.303, 3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 30.303, 3.304 (1999).

3.  The criteria for an increased (compensable) rating for a 
perforation of the left eardrum are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, § 
4.87, Diagnostic Code 6211 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
the each of the veteran's claims is whether he has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  If he has not presented a well grounded 
claim, the appeal fails as to that claim, and the Board is 
under no duty to assist him in any further development of the 
claim, since such development would be futile.  38 U.S.C.A. 
§  5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990). 

I.  Claims for Service Connection

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A.  Bilateral Hearing Loss Disability

The veteran contends that he has a bilateral hearing loss 
disability, which he attributes to his activity duty military 
service, to include as secondary to his residuals of a 
perforated left eardrum, and that service connection therefor 
is warranted.  After a review of the record, the Board finds 
that the veteran has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim of entitlement to service 
connection for a bilateral hearing loss disability is well 
grounded.

With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a bilateral hearing loss disability during service; (2) 
whether he currently has a bilateral hearing loss disability; 
and if so, (3) whether his current bilateral hearing loss 
disability is etiologically related to his service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability if the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater.  Likewise, a 
disability may be established if the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz show 26 decibels or greater.   Finally, impaired 
hearing will also be considered a disability when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  38 C.F.R. § 3.385 (1999).

The recent medical evidence shows that the veteran has a 
current bilateral hearing loss disability.  A November 1997 
VA audio examination report indicates pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
65
70
LEFT
25
30
30
55
55

Average pure tone thresholds were 51 decibels in the right 
ear and 43 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 88 percent in the left ear.  Diagnoses of 
mild to moderately severe sensorineural hearing loss 
disability in the right ear and mild to moderate 
sensorineural hearing loss disability in the left ear were 
rendered.  

At a personal hearing before a RO hearing officer in February 
1999, the veteran indicated that he first noticed hearing 
loss within two years prior to the RO hearing.  He indicated 
that his hearing loss had gotten more severe in the 10 years 
prior to the hearing especially in the last 5 or 6 years 
preceding the RO hearing.  He indicated his belief that his 
hearing was rapidly deteriorating.  

While the evidence shows a current bilateral hearing loss 
disability, the veteran's service medical records do not show 
that he had a bilateral hearing loss disability during active 
service.  On the contrary, an October 1945 examination in 
conjunction with the veteran's separation from active duty 
measured whispered voice at 15/15, bilaterally. 

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a bilaterally hearing loss disability could be granted, 
as is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  See also Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992).

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  The evidence shows that the 
veteran perforated his left eardrum during a loss of air 
pressure while serving in bomber aircraft.  However, the 
evidence does not show that any medical or health care 
professional has related the veteran's current bilateral 
hearing loss disability to his active military service or any 
disability, disease or injury sustained during service.

The Board has considered the veteran's contentions along with 
the medical evidence of record.  However, it must be 
reiterated that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between his current bilateral hearing loss disability 
and his active military service.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any current bilateral hearing loss disability to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the evidence does not show a bilateral hearing loss 
disability during active duty nor does the evidence show that 
the veteran's current bilateral hearing is related to an 
inservice disease or injury, the Board accordingly finds that 
the veteran's claim is not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

B.  Tinnitus 

The veteran also contends that he has tinnitus, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had tinnitus during 
service; (2) whether he currently has tinnitus; and if so, 
(3) whether his current tinnitus is etiologically related to 
his service.

After a review of the record, the Board finds that the 
veteran has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to service 
connection for a tinnitus is well grounded.

The current medical evidence shows that the veteran currently 
has tinnitus.  A November 1997 VA audio examination report 
indicates that the veteran reported intermittent tinnitus in 
his left ear.  The report further indicates that the onset of 
this disability was "a few years" prior to the examination; 
however, the veteran could not relate his tinnitus to a 
particular cause or incident.  

At a personal hearing before a RO hearing officer in February 
1999, the veteran stated that he has ringing in his ears that 
is, at times, severe.  This ringing happens quite frequently 
and during the course of a week he may experience ringing on 
as many as 12 - 20 occasions. 

While the evidence shows that the veteran currently has 
tinnitus, the veteran's service medical records are silent 
for any treatment, complaint, or diagnosis during active 
military service.  

While tinnitus is not clearly show in service, service 
connection may be established for a current disability that 
has not been clearly shown in service where there is a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service is shown.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  While, the 
evidence shows that the veteran perforated his left eardrum 
during a loss of air pressure while serving in bomber 
aircraft, the evidence does not show that any medical or 
health care professional has related the veteran's current 
bilateral hearing loss disability to his active military 
service or any disability, disease or injury sustained during 
service.

The Board has considered the veteran's contentions along with 
the medical evidence of record.  However, it must be 
reiterated that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between his current tinnitus disability and his active 
military service or his service connected perforation of the 
left eardrum.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
tinnitus to be of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service or shown to be related to a etiologically related to 
an inservice disease, disability, or injury, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual at 
this time that service connection for a tinnitus could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for either service 
connection for a bilateral hearing loss disability, or 
service connection for tinnitus.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the 
aforementioned claims are well grounded, they must be denied.  
The Board notes that because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well grounded 
claim, the Court has held that VA cannot undertake to assist 
a veteran in developing facts pertinent to his or her claim 
until such a claim has first been established.  Morton v. 
West, 12 Vet. App. 477 (1999).

The Board also notes that the veteran has requested a VA 
examination with respect to his claims for entitlement to 
service connection for a bilateral hearing loss disability 
and tinnitus.  However, where a veteran has not met the 
burden of presenting evidence of a well grounded claim, VA 
has no duty to assist him any further in developing facts 
pertinent to his claim, including any further duty to provide 
him with a medical examination.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992) (where the claim was 
not well grounded, VA was under no duty to provide the 
veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 
9 Vet.App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the statement of the case, the various supplemental 
statements of the case, and in the above discussion.

The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claims for 
service connection, at any time.  

II. Increased (Compensable) Rating 
for a Residuals of a Perforation of the Left Eardrum

The veteran contends that his perforation of the left eardrum 
is more severe than currently evaluated, and that a 
compensable original rating is warranted.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

The veteran established service connection for a left eardrum 
by means of a January 1946 rating decision, which assigned a 
noncompensable disability rating. By means of a January 1998 
rating decision, a compensable evaluation for residuals of a 
perforated left eardrum was denied.  That rating decision is 
the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Perforations of the tympanic membrane are 
evaluated pursuant to the criteria found in Diagnostic Code 
6211 of the Schedule.  38 C.F.R. § 4.87 (1999).  Under those 
criteria, a rating of 0 percent is warranted for perforations 
of the tympanic membrane.  The rating criteria do not provide 
for a compensable evaluation for perforations of the tympanic 
membrane.  38 C.F.R. § 4.87 (1999).

As the veteran has currently been assigned the schedular 
maximum rating, the Board finds that the criteria for a 
higher schedular rating are not met, and thus the veteran's 
claim must be denied.  See, McGrath v. Brown, 5 Vet.App. 57 
(1993).

The Board also notes that an November 1997 VA diseases of the 
ear examination found that, while the veteran's left tympanic 
membrane was perforated, the hypotympanum and the middle ear 
appeared to have no evidence of effusion and there was no 
otorrhea or infection process.  

The Chief Counsel of VA has held that the Board must address 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion. VAOPGCPREC 36-97 (Dec. 12, 1997).  The 
Board recognizes that this claim is not one involving a 
musculoskeletal injury or any limitation of motion and that 
the General Counsel's decision is not applicable.  The Board 
further notes that the Board is precluded from consideration 
of the award of extraschedular compensation by the Board in 
the first instance without such a claim first being referred 
from an agency of original jurisdiction to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, the Board finds that the evidence does not show an 
exceptional or unusual circumstances which might warrant 
referral for consideration of extraschedular compensation.

The provisions regarding benefit of the doubt were 
considered, however, they were not applied as the 
preponderance of the evidence is unfavorable. 38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 1999).

Accordingly, the Board finds that the criteria for 
entitlement to an increased (compensable) original rating 
perforation of the left eardrum are not met and the veteran's 
claim therefor is denied.  38 U.S.C.A. §38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, § 4.87, 
Diagnostic Code 6211 (1999).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  Service connection for tinnitus is denied.  A 
compensable disability evaluation for residuals of a 
perforated left eardrum is denied.  


REMAND

A review of the claims folder indicates that service 
connection for a right ear disability was denied by the RO by 
means of a June 1998 rating action.  The veteran was notified 
of the denial at that time.  Subsequent to this denial, the 
veteran submitted a VA Form 9, Appeal to the Board of 
Veterans' Appeals, that was received by the RO in July 1998 
wherein he perfected an appeal of entitlement to service 
connection for a bilateral hearing loss disability and 
entitlement to an increased disability evaluation for 
residuals of a perforated left ear drum.  In this VA Form 9, 
the veteran expresses his disagreement with the denial of 
service connection for a right ear disability.  He indicates 
that he has "symptoms in my right ear other than the 
occasional drainage" which he feels "should be included in 
the rating."  

VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement (NOD).  As the July 1998 statements from the 
veteran expressed his disagreement with the denial of his 
claim for service connection for a right ear disability, the 
Board will construe his statements as an NOD to the June 1998 
rating action.  See 38 C.F.R. § 20.201 (1999).  The July 1998 
NOD initiated review by the Board of the RO's denial of the 
claim, and the issue must be remanded to have the RO issue a 
Statement of the Case regarding the claim.  Manlincon v. 
West, 12 Vet. App. 238 (1999)


Accordingly, the case is REMANDED for the following:

With respect to a claim for service 
connection for a right ear disability, 
the RO should furnish to the veteran and 
his representative a Statement of the 
Case summarizing the law and evidence 
relied on in the determination of this 
claim.  The RO should also inform the 
veteran of his appellate rights with 
respect to this claim. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to assure that the veteran's 
right to due process is protected.  No inference should be 
drawn regarding the final disposition of this claim. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

